KRUEGER, Judge.
Appellant was convicted of the offense of an assault with intent to murder with malice and his punishment was assessed at confinement in the state penitentiary for a period of 15 years.
The record is before us without a statement of the facts and without any bills of exception. The only complaint presented for review relates to the action of the trial court in declining to sustain appellant’s motion to quash the indictment in this; that the means employed in the commission of the alleged offense are not charged therein. This is not necessary in a case charging an assault with intent to murder. See Mathis v. State, 39 Tex. Cr. R. 549, Douglass v. State, 26 Tex. App. 109, Price v. State, 22 Tex. App. 110, Davis v. State 20 Tex. App. 302.
No reversible error appearing in the record, the judgment of the trial court is affirmed.
Hawkins, P. J., absent.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.